Citation Nr: 1534062	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  14-06 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a sinus condition.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, found that new and material evidence had not been received to reopen a claim for service connection for a sinus condition and obstructive sleep apnea, associated with a sinus condition.

The Veteran withdrew his request for a hearing on March 2014.  

The issues of service connection a sinus condition and obstructive sleep apnea were previously denied in an unappealed April 2008 rating decision.  The Board finds that the disabilities claimed and denied in April 2008 and the current claim are the same as the Veteran has identified the same disability in each claim and identified the same etiology as the cause of each disability.  The Board, therefore, does not construe the current claim as a claim for a "distinctly diagnosed disease" from the sinus condition and obstructive sleep apnea disabilities adjudicated in 2008.  As such, his current claim is not a separate and distinct claim, but rather a claim to reopen his prior determination.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).   

Where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim.




FINDINGS OF FACT

1.  In April 2008, service connection for a sinus condition and obstructive sleep apnea were denied; no additional evidence or notice of disagreement was submitted within one year of notice of that decision.  

2.  Evidence received more than one year after the April 2008 rating decision is cumulative or redundant of the evidence previously of record and does not raise a reasonable possibility of substantiating the claim for service connection for a sinus condition and obstructive sleep apnea.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision that denied a claim for service connection for a sinus condition and obstructive sleep apnea is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received since the April 2008 rating decision is not new and material and sufficient to reopen a claim of service connection for a sinus condition and obstructive sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in November 2011.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and post-service treatment records.  For a finally-denied claim, VA is not required under the VCAA to provide a medical examination unless the claim is first reopened upon receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(C)(iii).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Generally, a claim which has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new      and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection for a sinus condition and obstructive sleep apnea were initially denied in an April 2008 rating decision.  The RO determined that the evidence did not demonstrate that a sinus condition or obstructive sleep apnea were directly connected to service and, as a sinus condition was not service-connected, obstructive sleep apnea could not be service connected on a secondary basis.  The Veteran did not submit a notice of disagreement or new evidence within one year of that decision.  Therefore, the decision on the claim became final.  38 U.S.C.A. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c) (2014)).

Since the April 2008 rating decision, the newly submitted evidence includes August 2011 statements from the Veteran and his spouse reporting the Veteran's symptoms of obstructive sleep apnea, including fatigue, snoring, trouble breathing while sleeping, and restlessness.  However, neither statement provided any information regarding the onset of those symptoms.    

In a March 2013 notice of disagreement, the Veteran attached duplicate service treatment records documenting treatment for an upper respiratory infection and  viral enteritis, a stomach condition.  He also submitted an undated letter which he reported was written to his wife during service; the letter states that he has been very tired and having trouble sleeping.  The Veteran covered portions of the letter so that they were not able to be read.  The Board notes that the letter does not state that the Veteran had been diagnosed or treated with either a sinus condition or obstructive sleep apnea but rather noted that he felt worn inside and out.  Moreover, the letter is not dated and does not contain any information verifying when it was sent.  

Finally, he submitted duplicative private medical evidence demonstrating treatment for sinus and respiratory symptoms, including treatment of sinusitis, which was of record at the time of the April 2008 decision.  The Board notes that the fact that the Veteran had been treated for sinusitis and obstructive sleep apnea was already of record at the time of the April 2008 rating decision.  

The Board finds that to the extent that the recently submitted evidence is new, it does not pertain to the reason for the prior denial of service connection, namely, a link between service and the current disability.  The new evidence fails to show that the Veteran incurred either disability during service and, therefore, does not raise    a reasonable possibility of substantiating the claim or trigger VA's duty to get another examination.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see 38 U.S.C.A. § 5103A(d) (West 2002) (VA's duty to provide an examination in a service connection claim is triggered when there is competent evidence of a current disability and that it might be related to service, but the evidence is insufficient to decide the claim).  As such, the evidence is not material and the claim to reopen must be denied.




ORDER

New and material evidence having not been received, the claim of entitlement to service connection for a sinus condition is not reopened and the appeal is denied.

New and material evidence having not been received, the claim of entitlement to service connection for obstructive sleep apnea is not reopened and the appeal is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


